Citation Nr: 1739072	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for orthopedic impairment of the right shoulder.

2.  Entitlement to a rating in excess of 10 percent for a SFW of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

The Veteran testified at a Board hearing in October 2016.  A copy of the hearing transcript is associated with the record.  During the hearing, the Veteran's representative stated that the issue of the right shoulder shrapnel wound as well as the right rotator cuff tendonopathy (secondary to the right shoulder shrapnel wound) are both on appeal.  Given the fact that the Veteran's right shoulder is on appeal, the Board finds that justice is best served by evaluating both of the ratings assigned to the Veteran's right shoulder as they stemmed from a common etiology. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At is hearing before the Board and in subsequent statements, it became clear that a current VA examination was necessary to properly evaluate the Veteran's right shoulder disability, to include residuals of a shell fragment wound.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination(s) of his right shoulder to assess both orthopedic and muscle injuries (to muscle group IV).  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




